Exhibit 10.2(C)

YAHOO! INC.

1995 STOCK PLAN

NOTICE OF STOCK OPTION GRANT

TO EXECUTIVE

[Name]

[Address]

You have been granted an option to purchase Common Stock of Yahoo! Inc., a
Delaware corporation (the “Company”), as follows:

 

Date of Grant:    [            ] Vesting Commencement Date:    [            ]
Exercise Price Per Share:    [            ] Total Number of Shares Granted:   
[            ] Total Price of Shares Granted:    [            ] Type of Option:
   Nonstatutory Stock Option Term/Expiration Date:    [            ] Vesting
Schedule:    This Option may be exercised, in whole or in part, in accordance
with the following schedule: [Vesting provisions to be determined at time of
grant] Post Termination Exercise Period:    This Option may be exercised for a
period of ninety (90) days after termination of your employment relationship
except as set out in Sections 7 and 8 of the Stock Option Agreement for
Executives (but in no event later than the Expiration Date). You understand and
agree that termination of your employment relationship for purposes of this
Option shall occur on the Termination Date (as defined in Section 6 of the Stock
Option Agreement for Executives).

By your signature and the signature of the Company’s representative below, or by
indicating your acceptance of this award through the Company’s online acceptance
procedure, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the 1995 Stock Plan and the Stock Option
Agreement for Executives, which are hereby incorporated by reference and made a
part of this document.

 

OPTIONEE:     YAHOO! INC.

 

   

By:

 

 

[EMPLOYEE NAME]     Chief Executive Officer



--------------------------------------------------------------------------------

YAHOO! INC.

1995 STOCK PLAN

STOCK OPTION AGREEMENT

FOR EXECUTIVES

 

1. Grant of Option. Yahoo! Inc., a Delaware corporation (the “Company”), hereby
grants to the optionee (the “Optionee”) named in the Notice of Stock Option
Grant to Executive (the “Notice of Grant”), an option (the “Option”) to purchase
the total number of shares of Common Stock (the “Shares”) set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”) subject to the terms, definitions and provisions of
the 1995 Stock Plan, as amended (the “Plan”), adopted by the Company, which is
incorporated in this Stock Option Agreement for Executives (this “Agreement”) by
reference. In the event of a conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall govern. Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement shall have
the definitions set forth in the Plan.

If designated as an Incentive Stock Option in the Notice of Grant, this Option
is intended to qualify as an “incentive stock option” as such term is defined in
Section 422 of the Code.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the vesting schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and with the provisions of Sections 9 and 10 of the Plan as
follows:

 

  (i) Right to Exercise.

 

  (a) This Option may not be exercised for a fraction of a share.

 

  (b) In the event of the Optionee’s death, disability or other termination of
employment, the exercisability of this Option is governed by Sections 6 through
9 below, subject to the limitations contained in Sections 2(i)(c) and (d).

 

  (c) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

  (d) If designated as an Incentive Stock Option in the Notice of Grant, in the
event that this Option becomes exercisable at a time or times which, when this
Option is aggregated with all other incentive stock options granted to the
Optionee by the Company or any Parent or Subsidiary, would result in Shares
having an aggregate fair market value (determined for each Share as of the Date
of Grant of the option covering such Share) in excess of $100,000 becoming first
available for purchase upon exercise of one or more incentive stock options
during any calendar year, the amount in excess of $100,000 shall be treated as a
Nonstatutory Stock Option, pursuant to Section 5(b) of the Plan.

 

1



--------------------------------------------------------------------------------

  (ii) Method of Exercise.

 

  (a) This Option shall be exercisable by delivering notice to the Company or a
broker designated by the Company in such form and through such delivery method
as shall be acceptable to the Company or the designated broker, as appropriate
(the “Exercise Notice”). The Exercise Notice shall specify the election to
exercise this Option and the number of Shares in respect of which this Option is
being exercised, shall include such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan and
applicable law, and shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company or the
designated broker of such notice accompanied by the Exercise Price.

 

  (b) As a condition to the exercise of this Option, the Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of this Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

 

  (c) No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which this Option is exercised with respect to such Shares.

 

3. Continuance of Employment/Service Required. The Vesting Schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of this Option and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Optionee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Sections 6, 7 and 8 below or under the Plan.

 

4. Method of Payment. Payment of the Exercise Price shall be by any of, or a
combination of, the following methods at the election of the Optionee: (i) cash;
(ii) check; (iii) surrender of other shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Optionee for such period
(if any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised; or
(iv) delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the exercise price; provided that the
Administrator may from time to time limit the availability of any non-cash
payment alternative.

 

2



--------------------------------------------------------------------------------

5. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.

 

6. Termination of Relationship.

(i) In the event of termination of the Optionee’s Continuous Status as an
Employee or Consultant, the Optionee may, to the extent otherwise so entitled at
the date of such termination (the “Termination Date”) and after giving effect to
any accelerated vesting that may be required in the circumstances pursuant to
Section 6(ii) or Section 9, exercise this Option during the Post Termination
Exercise Period set out in the Notice of Grant. To the extent that the Optionee
was not entitled to exercise this Option at the Termination Date, or if the
Optionee does not exercise this Option within the time specified in the Notice
of Grant, this Option shall terminate. Further, to the extent allowed by
applicable law, if the Optionee is indebted to the Company on the Termination
Date, the Optionee’s right to exercise this Option shall be suspended until such
time as the Optionee satisfies in full any such indebtedness.

(ii) If the Optionee’s Continuous Status as an Employee or Consultant is
terminated by the Company, Parent or any Subsidiary without Cause (as such term
is defined below) and other than during the period of twelve (12) months
following a Change in Control (as such term is defined in Section 9), any
installment of the then-outstanding and unvested portion of the Option that is
scheduled to vest within six (6) months following the Termination Date shall
become fully vested and shall be exercisable as of the Termination Date in
accordance with Section 6(i). Any portion of the Option that is not vested after
giving effect to the preceding sentence shall terminate as of the Termination
Date.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of the Optionee’s Continuous Status as an Employee or
Consultant as a result of Total Disability, the Optionee may, but only within
twelve (12) months from the Termination Date (but in no event later than the
date of expiration of the term of this Option as set forth in Section 11 below),
exercise this Option to the extent otherwise so entitled at the Termination
Date. To the extent that the Optionee was not entitled to exercise this Option
at the Termination Date, or if the Optionee does not exercise such Option (to
the extent otherwise so entitled) within the time specified in this Agreement,
this Option shall terminate.

 

8.

Death of Optionee. Notwithstanding the provisions of Section 6 above, in the
event of the death of the Optionee during the period of the Optionee’s
Continuous Status as an Employee or Consultant, or within thirty (30) days
following the termination of the Optionee’s Continuous Status as an Employee or
Consultant, this Option may be

 

3



--------------------------------------------------------------------------------

 

exercised, at any time within twelve (12) months following the date of the
Optionee’s death (but in no event later than the date of expiration of the term
of this Option as set forth in Section 11 below), by the Optionee’s estate or by
a person who acquired the right to exercise this Option by bequest or
inheritance, but only to the extent the Optionee was entitled to exercise this
Option at the date of death or, if earlier, the date of termination of the
Optionee’s Continuous Status as an Employee or Consultant. To the extent that
the Optionee was not entitled to exercise this Option at the date of death or
termination, as the case may be, or if the Optionee’s estate or the person who
acquired the right to exercise this Option by bequest or inheritance does not
exercise such Option (to the extent otherwise so entitled) within the time
specified in this Agreement, this Option shall terminate.

 

9. Change in Control. The following provisions shall apply in the event of a
Change in Control (as such term is defined below):

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Optionee’s employment is terminated by the Company,
Parent or any Subsidiary without Cause or by the Optionee for Good Reason (as
such terms are defined below), this Option, to the extent then outstanding and
not vested, shall become fully vested and exercisable as of the Termination Date
in accordance with Section 6.

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement

 

4



--------------------------------------------------------------------------------

for the sale or disposition by the Company of all or substantially all of the
Company’s assets, provided, however, that a sale of the Company’s search
business shall not constitute a Change in Control, regardless of whether
stockholders approve the transaction.

(iii) For purposes of this Agreement, “Cause” shall mean termination of the
Optionee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (1), (2) and (3) below, if
curable, the Optionee has not cured within fourteen (14) days after the Optionee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (1) the Optionee’s refusal or material failure to
perform the Optionee’s job duties and responsibilities (other than by reason of
the Optionee’s serious physical or mental illness, injury or medical condition);
(2) the Optionee’s failure or refusal to comply in any material respect with
material Company policies or lawful directives; (3) the Optionee’s material
breach of any contract or agreement between the Optionee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between Optionee and the Company), or
the Optionee’s material breach of any statutory duty, fiduciary duty or any
other obligation that the Optionee owes to the Company; (4) the Optionee’s
commission of an act of fraud, theft, embezzlement or other unlawful act against
the Company or involving its property or assets or the Optionee’s engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company; or (5) the Optionee’s indictment or conviction or nolo
contendre or guilty plea with respect to any felony or crime of moral turpitude.
Following notice and cure as provided in the preceding sentence, upon any
additional one-time occurrence of one or more of the events enumerated in that
sentence, the Company may terminate the Optionee’s employment for Cause without
notice and opportunity to cure. However, should the Company choose to offer the
Optionee another opportunity to cure, it shall not be deemed a waiver of its
rights under this provision. For purposes of this definition, the term “Company”
shall include a Parent or any Subsidiary of the Company.

(iv) For purposes of this Agreement, “Good Reason” shall be deemed to exist only
if the Company shall fail to correct within 30 days after receipt of written
notice from the Optionee specifying in reasonable detail the reasons the
Optionee believes one of the following events or conditions has occurred
(provided such notice is delivered by the Optionee no later than 30 days after
the initial existence of the occurrence): (1) a material diminution of the
Optionee’s then current aggregate base salary and target bonus amount (other
than reductions that also affect other similarly situated employees) without the
Optionee’s prior written agreement; (2) the material diminution of the
Optionee’s authority, duties or responsibilities as an employee of the Company
without the Optionee’s prior written agreement (except that change in title or
assignment to a new supervisor by itself shall not constitute Good Reason); or
(3) the relocation of the Optionee’s position with the Company to a location
that is greater than 50 miles from the Optionee’s current principal place of
employment with the Company, and that is also further from the Optionee’s
principal place of residence, without the Optionee’s prior written agreement,
provided that in all events the termination of the Optionee’s service with the
Company shall not be treated as a termination for “Good Reason” unless such

 

5



--------------------------------------------------------------------------------

termination occurs not more than six (6) months following the initial existence
of the occurrence of the event or condition claimed to constitute “Good Reason.”
For purposes of this definition, the term “Company” shall include a Parent or
any Subsidiary of the Company.

(v) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Option shall not be subject to the acceleration of vesting provisions of
Section 2.5 of the Amended and Restated Yahoo! Inc. Change in Control Severance
Plan for Level I and Level II Employees.

 

10. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

11. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

12. No Additional Employment Rights. The Optionee understands and agrees that
the vesting of Shares pursuant to the Vesting Schedule is earned only by
continuing as an Employee or Consultant at the will of the Company (not through
the act of being hired, being granted this Option or acquiring Shares under this
Agreement). The Optionee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Optionee any right with respect to continuation as an
Employee or Consultant with the Company, nor shall it interfere in any way with
his or her right or the Company’s right to terminate his or her employment or
consulting relationship at any time, with or without cause.

 

13. Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
this Option is an Incentive Stock Option, and if the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the Incentive Stock Option on
or before the later of (a) the date two years after the Date of Grant, or
(b) the date one year after transfer of such Shares to the Optionee upon
exercise of the Incentive Stock Option, the Optionee shall notify the Company in
writing within thirty (30) days after the date of any such disposition. The
Optionee agrees that the Optionee may be subject to the tax withholding
provisions of Section 14 below in connection with such sale or disposition of
such Shares.

 

14.

Tax Withholding. The Optionee shall pay to the Company promptly upon request,
and in any event at the time the Optionee recognizes taxable income in respect
of the Option, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Option. Such
payment may be made by any of, or

 

6



--------------------------------------------------------------------------------

 

a combination of, the following methods: (i) cash or check; (ii) out of the
Optionee’s current compensation; (iii) surrender of other shares of Common Stock
of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Optionee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld; (iv) by electing to have the
Company withhold from the Shares to be issued upon exercise of this Option that
number of Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld or (v) delivery of a properly executed Exercise
Notice together with irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the amount
required to be withheld; provided that the Administrator may from time to time
limit the availability of any non-cash payment alternative. For these purposes,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”).

All elections by the Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

 

  (i) the election must be made on or prior to the applicable Tax Date;

 

  (ii) once made, the election shall be irrevocable as to the particular Shares
of this Option as to which the election is made;

 

  (iii) all elections shall be subject to the consent or disapproval of the
Administrator;

 

  (iv) if the Optionee is subject to Section 16 of the Exchange Act, the
election must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

15 Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee. Notices may also
be delivered to the Optionee, during his or her employment, through the
Company’s inter-office or electronic mail systems.

 

16. Bound by Plan. By signing this Agreement, the Optionee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

17.

Imposition of Other Requirements. If the Optionee relocates to another country
after the Date of Grant, the Company reserves the right to impose other
requirements on the

 

7



--------------------------------------------------------------------------------

 

Optionee’s participation in the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

18. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Optionee and
the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

 

19. Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

20. Entire Agreement. This Agreement, the Notice of Grant and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

21. Governing Law. This Agreement and the rights of the Optionee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

22. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

23. Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Administrator and applicable to equity awards
shall apply to the Option and any Shares that may be issued in respect of the
Option to the extent the Administrator designates the policy as applicable to
the Option at the time the policy is adopted.

 

24. Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties (or upon the Optionee’s online
acceptance) of the Notice of Grant.

 

8